                                          1 LARS T. FULLER (No. 141270)
                                            SAM TAHERIAN (No. 170953)
                                          2 JOYCE K. LAU (No. 267839)
                                            THE FULLER LAW FIRM, P.C.
                                          3 60 No. Keeble Ave.
                                            San Jose, CA 95126
                                          4 Telephone: (408)295-5595
                                            Facsimile: (408) 295-9852
                                          5 Lars@fullerlawfirm.net

                                          6
                                              Attorneys for Debtor
                                          7

                                          8

                                          9                           UNITED STATES BANKRUPTCY COURT

                                         10                           NORTHERN DISTRICT OF CALIFORNIA

                                         11                                      SAN JOSE DIVISION
FULLER LAW FIRM, P.C.




                                         12 In re                                             CASE NO. 20-50469-SLJ
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                         13 MORDECHAI KOKA                                    MEMORANDUM OF POINTS AND
                        (408) 295-5595




                                                                                              AUTHORITIES IN SUPPORT OF
                                         14                                                   MOTION FOR ORDER AUTHORIZING
                                                                                              SALE OF REAL PROPERTY ON 1702
                                         15                 Debtor                            PARU STREET, ALAMEDA, CA

                                         16                                                   Chapter 11

                                         17                                                   Date:    Sept. 28, 2021
                                                                                              Time:    11:00 AM
                                         18                                                   Court:   Telephone or Video Only***

                                         19

                                         20          COMES NOW Debtor Mordechai Koka by and through The Fuller Law Firm, P.C. his

                                         21 attorneys of record and respectfully submits the herein Memorandum of Points and Authorities in

                                         22 support of Debtor’s motion to sell his real property at 1702 Paru St., Alameda, CA (“Alameda

                                         23 Property” hereinafter) as follows:

                                         24

                                         25                                        I.     Background

                                         26

                                         27

                                         28
                                                            Memorandum of Points and Authorities in Support of
                                     Case: 20-50469 Doc# 235 Filed:Sale
                                                    Motion Authorizing     of Real Property
                                                                       09/10/21    Entered:at09/10/21
                                                                                              1702 Paru16:27:32
                                                                                                        St., Alameda,
                                                                                                                  PageCA1 of 3
                                          1           Debtor is the owner of the Alameda Property. The Alameda Property is a Victorian style

                                          2 tri-plex property consisting of 13 bedrooms and 5 bathrooms in a total of 5,033 square feet on a

                                          3
                                              6,011 square foot lot. The middle floor tenant has vacated.
                                          4
                                                      The Property is difficult to sell. It does not show well. It has structural pest control issues
                                          5
                                              that need to be addressed or negotiated. The tenants are paying less than fair market rent and make
                                          6
                                              it difficult to show the Property. The City of Alameda has enacted a rent control ordinance.
                                          7

                                          8           Premier, Debtor’s broker, has now procured Alex Krem that offered to purchase the

                                          9 Alameda Property for $1,750,000 payable with cash to a new loan of $875,000. . However, the

                                         10 offer is contingent on the Alameda Property being delivered vacant. Its intended use is as a non-

                                         11
                                              profit for the disabled- specifically for three families with disabled children. Hence, the Property is
FULLER LAW FIRM, P.C.




                                         12
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                              ideal for this buyer.
                                         13
                        (408) 295-5595




                                                      Premier will negotiate for the removal of the two remaining tenants. The Buyer will pay
                                         14

                                         15 for any relocation costs, subject to being reimbursed on closing.

                                         16           Loan and appraisal contingency have been removed. The inspection contingency is to be

                                         17 removed by Sept. 10, 2021. The repairs costs are significant and negotiated concessions are

                                         18 anticipated. The estimated proceeds of sale, before repair concession and tenant relocation

                                         19
                                              expenses are estimated as follows:
                                         20
                                                               Sales Price                                                          $1,750,000
                                         21                    Encumbrances                                             952,7941
                                                               Closing costs
                                         22
                                                                      Commissions                            105,000
                                         23                           Transfer taxes                          12,425
                                                                      Escrow, title, notary & recording          685
                                         24                           East Bay Muni Utilities                  8,467.78
                                                                                                                      126,577.78
                                         25                                                                                         $1,079,371.78
                                                               Estimated Proceeds                                                   $ 670,628
                                         26

                                         27           1
                                                          Figures from Orange Title Co. estimated closing statement.
                                         28
                                                            Memorandum of Points and Authorities in Support of
                                     Case: 20-50469 Doc# 235 Filed:Sale
                                                    Motion Authorizing     of Real Property
                                                                       09/10/21    Entered:at09/10/21
                                                                                              1702 Paru16:27:32
                                                                                                        St., Alameda,
                                                                                                                  PageCA2 of 3
                                          1

                                          2

                                          3
                                                                                     II.     Legal Analysis
                                          4
                                                      Debtor is bringing this motion under 11 U.S.C. §363 which provides in pertinent part as
                                          5
                                              follows:
                                          6
                                                             The trustee , after notice and a hearing, may use, sell or
                                          7                  lease, other than in the ordinary course of business,
                                                             property of the estate… 11 U.S.C. §363 (b)(1)
                                          8

                                          9           The instant transaction is not in the ordinary course of debtor’s business. Though Debtor

                                         10 was in the business of renting property, he was not in the business of selling or flipping property.

                                         11 The sale is consistent with the Joint Gardner/Koka proposed plan.
FULLER LAW FIRM, P.C.




                                         12
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                         13           WHEREFORE, Debtor prays for an order: (1) authorizing debtor to sell the Alameda
                        (408) 295-5595




                                         14 Property to Alex Krem and/or assignees for $1,750,000 unless a higher and better offer is obtained

                                         15 before the hearing date; (2) to allow ordinary closing costs, including commissions, credits for

                                         16 relocating tenants and creditor for repairs, as set forth in the motion; and (3) for such other and

                                         17 further relief as is just.

                                         18

                                         19 DATED: Sept. 10, 2021                          THE FULLER LAW FIRM, P.C.

                                         20

                                         21                                                By: /s/ Lars T. Fuller
                                                                                               LARS T. FULLER
                                         22
                                                                                               Attorney for Debtor
                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                            Memorandum of Points and Authorities in Support of
                                     Case: 20-50469 Doc# 235 Filed:Sale
                                                    Motion Authorizing     of Real Property
                                                                       09/10/21    Entered:at09/10/21
                                                                                              1702 Paru16:27:32
                                                                                                        St., Alameda,
                                                                                                                  PageCA3 of 3
